Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed April 22, 2021.

Drawings
The drawing correction filed April 22, 2021 has been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Recitations such as “the second leaf” on line 9 of claim 33 render the claims indefinite because it is unclear how the second leaf can be symmetrical to the movement of the second leaf.  Did the applicant mean to recite the --first leaf--?  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 903 137.  FR 2 903 137 discloses a guiding and support system for a leaf 100 of a platform screen door, the leaf being able to be moved in relation to a fixed panel by a horizontal translational movement in a plane of the leaf between open and closed positions in which the leaf at least partly frees or blocks an opening adjacent to the fixed panel, comprising: 

a first post 226 disposed at a first location along the rail with a main roller assembly operably coupled with the first post and cooperating with the rail to guide the leaf and support the leaf in the horizontal translational movement, the main roller assembly comprising:
two or more rollers 216a, 216b in contact with a bottom bearing surface of the rail; and 
an additional roller 214a cooperating with the two or more rollers, the additional roller operably coupled with a top bearing surface of the rail, wherein an axis of rotation of the additional roller is vertically offset from axes of rotation of the two or more rollers, the two or more rollers and the additional roller being operably coupled with the first post of the support system; and 
a second post 124 disposed at a second location along the length of the rail, the second post separated from the first post by a distance between the first and second posts, the first and second posts extending in a direction that is perpendicular to the horizontal direction of the rail, the second post including first 116a and second 120a secondary rollers operably coupled with the second post, the first and second secondary rollers offset relative to one another in at least one vertical direction and in contact respectively with the bottom bearing surface of the rail and the top bearing surface of the rail, the first and second secondary rollers being positioned at a distance from the main roller assembly in the direction of the horizontal translational movement 
wherein the second secondary roller 120a is situated between the main roller assembly and the first secondary roller 116a (claim 21);
wherein the second secondary roller 120a is offset in the direction of the horizontal translational movement in relation to the first secondary roller 116a (claim 22).

Claim(s) 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2 903 137.  FR 2 903 137 discloses a guiding and support system for a leaf 100 of a platform screen door, the leaf being able to be moved in relation to a fixed panel by a horizontal translational movement in a plane of the leaf between open and closed positions in which the leaf at least partly frees or blocks an opening adjacent to the fixed panel, comprising: 
a rail 102 extending in a horizontal direction of the horizontal translational movement, 
a first post 226 disposed at a first location along the rail with a main roller assembly operably coupled with the first post and cooperating with the rail to guide the leaf and support the leaf in the horizontal translational movement, the main roller assembly comprising:
two or more rollers 216a, 116b in contact with a bottom bearing surface of the rail; and 

a second post 124 disposed at a second location along the length of the rail, the second post separated from the first post by a distance between the first and second posts, the first and second posts extending in a direction that is perpendicular to the horizontal direction of the rail, the second post including first 116a and second 118a secondary rollers operably coupled with the second post, the first and second secondary rollers offset relative to one another in at least one vertical direction and in contact respectively with the bottom bearing surface of the rail and the top bearing surface of the rail, the first and second secondary rollers being positioned at a distance from the main roller assembly in the direction of the horizontal translational movement and in a direction of a transition of the leaf from the close position to the open position (claim 26);
wherein the two or more rollers 216a, 116b of the main roller assembly are positioned one behind another in the direction of the horizontal translational movement (claim 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2 903 137 as applied to claims 21, 22 and 26 above, and further in view of Takimoto et al. (US 4991347).  Takimoto et al. discloses a track 11 wherein a bottom bearing surface not numbered, but shown in figure 4A) and the top bearing surface (not numbered, but shown in figure 4A) each comprise rolling tracks defining a bottom circular arc and a top circular arc, respectively, to form a pivot function between the rail and a first set of rollers 33, 34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR 2 903 137 with rolling tracks defining circular arcs, as taught by Takimoto et al., to enable the roller to pivot relative to the track to accommodate for manufacturing tolerances.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 2 903 137 as applied to claims 21, 22 and 26 above, and further in view of Borden (US 2905463).  Borden discloses rollers 43, 44 mounted to be translationally mobile on their axes.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide FR 2 903 137 with spring biased rollers, as taught by Borden, to enable the rollers to accommodate manufacturing tolerances of the rail.

s 30-33, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/152278 in view of FR 2 902 137.  WO 2011/152278 discloses a platform screen door 100 comprising: a threshold H, a fixed panel B and a leaf 150 that can be moved in relation to the fixed panel by a horizontal translational movement in a plane of the leaf between open and closed positions in which the leaf at least partly frees or blocks an opening adjacent to the fixed panel; and a guiding and support system 170, 180.
WO 2011/152278 is silent concerning, inter alia, first and second secondary rollers offset relative to one another.
However, FR 2 903 137 discloses a guiding and support system for a leaf 100, wherein the guiding and support system comprises:
a rail 102 extending in a horizontal direction of horizontal translational movement; 
a first post 226 disposed at a first location along a length of the rail with a main roller assembly operably coupled with the first post and cooperating with the rail to guide the leaf and support the leaf in the horizontal translational movement, the main roller assembly comprising two or more rollers 216a, 216b in contact with a bottom bearing surface of the rail and an additional roller 214a in contact with a top bearing surface of the rail; and 
a second post 124 disposed at a second location along the length of the rail, the first second posts extending in a direction that is perpendicular to the horizontal direction of rail, the second post including first 116a and second secondary 120a rollers operably coupled with the second post, the first and second secondary rollers offset relative to one another in at least one vertical direction and in contact respectively with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide WO 2011/152278 with a guiding and support system, as taught by FR 2 903 137, to more securely support the door as the door moves between opened and closed positions.
	With respect to claim 31, the rail 102 is secured to the leaf 100 and the set of rollers is secured to the fixed panel.
	With respect to claim 32, the guiding and support system is situated in a bottom part of the screen door.
	With respect to claim 33, WO 2011/152278, as modified above, discloses a first fixed panel B and a second fixed panel B, separated from the first fixed panel B by the opening and the threshold H; a second leaf 150 that can be moved in relation to the second fixed panel by a second horizontal translational movement in a plane of the second leaf between second open and second closed positions in which the second leaf partly frees or blocks a second opening, the second horizontal translational movement of the second leaf being symmetrical to the horizontal translational movement of the second leaf; and a second guiding and support system for the second door leaf wherein the second guiding and support system comprises: 
a second rail 102 extending in a horizontal direction of the second horizontal translational movement; a first post 226 disposed at a first location along the second rail 
	With respect to claim 40, the second main roller assembly comprises two or more second rollers 216a, 216b in contact with the bottom bearing surface of the second rail and a second additional roller 214a in contact with the top bearing surface of the second rail.
With respect to claim 41, FR 2 903 137 further comprises a plate 112 attached to a platform (not numbered, but shown in figure 2) that extends along a traffic line, wherein the first post and the second post are attached to the plate.

Response to Arguments
Applicant's arguments filed April 22, 2021 have been fully considered but they are not persuasive.

With respect to the applicant’s comments concerning the rollers being coupled with the first and second posts, the examiner respectfully disagrees.  The term “coupled to” is a rather broad limitation.  As an example, a trunk of a vehicle is coupled to the front bumper of the vehicle.  Thus, the rollers of FR 2 903 137 are all coupled to the first and second posts since they are connected to the first and second posts.
It is suggested that the applicant amend the claims so as to recite a more limiting spatial relationship between the posts and the rollers.  As an example, reciting that the rollers are mounted directly to the posts may suffice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634